Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

D1 NOKIA ET AL: "Discussion on the scope of TS 24.568",
3GPP DRAFT; C1-182320_DISC_24568_SCOPE, vol. CT WG1, no. Kunming (China); 20180416 - 20180420 9 April 2018 (2018-04-09),
XP051434 67 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart US 10530851 in view of D1, Shan US 20190268835, and Wong US 20180375902.

Regarding claims 1, 15, and 29, Hart teaches a method for wireless communication by a user-equipment (UE) concurrently connected to both a WLAN and 5G system, comprising:

selecting at least one policy for routing of data traffic to a network,
communicating the data traffic to the network based on the selection (The mesh network may also operate according to a radio access technology (RAT) such as a wireless WLAN, WAN, LAN, a fourth generation (4G) system such as a Long Term Evolution (LTE) system or LTE-Advanced (LTE-A) system, and fifth generation (5G) systems which may be referred to as New Radio (NR) systems, although techniques described herein may be applied to any RAT and to systems that may concurrently use two or more different RATs, col. 6 lines 3-22).

Hart is silent on selecting at least one policy for routing of data traffic to a network, wherein the at least one policy comprise an access network discovery and selection policy (ANDSP) if the UE has the ANDSP provisioned regardless of whether the UE is registered to evolved packet core (EPC) or fifth-generation core network (5GCN).


	With respect to ANDSP if the UE has the ANDSP provisioned if the UE is registered to evolved packet core (EPC), Shan teaches ANDSP in conjunction with PCC ([0002]), for support see 62/675,318 pg. 2 2nd paragraph) and Wong teaches PCC in conjunction with EPC ([0039]: Thus the Examiner maintains the combination of Shan and Wong makes obvious ANDSP if the UE has the ANDSP provisioned if the UE is registered to evolved packet core (EPC).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Hart by selecting at least one policy for routing of data traffic to a network, wherein the at least one policy comprise an access network discovery and selection policy (ANDSP) if the UE has the ANDSP provisioned regardless of whether the UE is registered to evolved packet core (EPC) or fifth-generation core network .

Claims 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hart, D1, Shan, and Wong   as applied to claims 1, 15 above, and further in view of in view of Zhu US 20200304983.

The combination is silent on wherein the at least one policy includes a UE routing selection policy (URSP) only if the UE is registered to the 5GCN. Note, reference shows URSP is for a 5GCN network.
Zhu teaches a policy includes a UE routing selection policy (URSP) only if the UE is registered to the 5GCN ([0004]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   on wherein the at least one policy includes a UE routing selection policy (URSP) only if the UE is registered to the 5GCN, as shown by Zhu. This modification would benefit the system since this will enable system to be easily implemented in 5GCN.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hart, D1, Shan, and Wong  as applied to claims 1, 15 above, and further in view of in view of Zhu and Kim US 20190261449.

The combination is silent on URSP for the routing of the data traffic over the 3GPP access via the 5GCN.
Zhu teaches URSP for the routing of the data traffic over the 3GPP access via the 5GCN ([0004]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of The combination URSP for the routing of the data traffic over the 3GPP access via the 5GCN, as shown by Zhu. This modification would benefit the system since this will enable system to be easily implemented in 5GCN.

	The combination is silent on the UE is connected over a third generation partnership project (3GPP) access to the 5GCN and has connectivity over a non-3GPP access to the EPC via an evolved packet data gateway (ePDG).
	Kim teaches the UE is connected over a third generation partnership project (3GPP) access to the 5GCN and has connectivity over a non-3GPP access to the EPC via an evolved 
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the UE is connected over a third generation partnership project (3GPP) access to the 5GCN and has connectivity over a non-3GPP access to the EPC via an evolved packet data gateway (ePDG), as shown by Kim. This modification would benefit the system by providing both 3GPP and non-3GPP access.

Claims 4, 5, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hart, D1, Shan, and Wong as applied to claims 1, 15 above, and further in view of in view Qiao US 20190053104.

Regarding claims 5 and 19, although The combination teaches the UE s connected to the 5GCN and at least one policy includes URSP for the routing of the data traffic, the reference is silent on the UE is connected to the 5GCN via N3IWF, the at least one policy includes URSP for the routing of the data traffic via the N3IWF.
Qiao teaches the UE is connected to the 5GCN via N3IWF (   claim 5 [0099] for support see prov. [0036]).
Therefore it would have been obvious to one of ordinary 

Claims 4 and 18 are rejected for the same reasoning as provided in claim 5.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hart, D1, Shan, and Wong as applied to claims 1 and 15 above, and further in view of Zhao US 20120320827.

The combination is silent on if the UE is connected to the EPC via an ePDG, the at least one policy includes ANDSF for the routing of the data traffic via the ePDG.
Zhao if the UE is connected to the EPC via an ePDG, the at least one policy includes ANDSF for the routing of the data traffic via the ePDG ([0061]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination if the UE is connected to the EPC via an ePDG, the at least one policy includes ANDSF for the routing of the data traffic via the ePDG, as shown by Zhao. This modification would benefit the system by .

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hart, D1, Shan, and Wong as applied to claims 1 and 15 above, and further in view of Liao US 20130012182.

	The combination is silent on if the UE is connected over 3GPP access to the EPC, the at least one policy includes ANDSF for the routing of the data traffic.
	Liao teaches if the UE is connected over 3GPP access to the EPC, the at least one policy includes ANDSF for the routing of the data traffic (claim 1).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination if the UE is connected over 3GPP access to the EPC, the at least one policy includes ANDSF for the routing of the data traffic, as shown by Liao. This modification would benefit the system by providing a means for the UE to connect to the EPC.

Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hart, D1, Shan, and  as applied to claims 8 and 22 above, and further in view of Kiss US 20150312808.

The combination is silent on a wireless local area network selection policy (WLANSP) of the ANDSP.
Kiss teaches a wireless local area network selection policy (WLANSP) of the ANDSP ([0030, 0091]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by a wireless local area network selection policy (WLANSP) of the ANDSP, as shown by Kiss. This modification would benefit the system by enabling the system to work in a WLAN environment.


Claims 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hart, D1, Shan, and Wong as applied to claims 1, 15 above, and further in view of in view of Kim US 20200053562.
The combination is silent on the at least one policy comprise the ANDSP for the selection of a non-3GPP access node if the UE has the ANDSP provisioned regardless of whether the UE is registered to the EPC or the 5GCN.
Kim teaches the at least one policy comprise the ANDSP for the selection of a non-3GPP access node if the UE has the ANDSP [0110, 0006, 0016]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   the at least one policy comprise the ANDSP for the selection of a non-3GPP access node if the UE has the ANDSP provisioned regardless of whether the UE is registered to the EPC or the 5GCN, as shown by Kim. This modification would benefit the system by providing a proven, reliable method for the selection of a non-3GPP access node.

Allowable Subject Matter
Claims 7, 10-13, 21, and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/RONALD B ABELSON/Primary Examiner, Art Unit 2476